Exhibit 10.1

 

LOGO [g895314g0303072825937.jpg]

LENNAR CORPORATION

2020 TARGET BONUS OPPORTUNITY

EXECUTIVE CHAIRMAN

 

NAME

   ASSOCIATE ID#   

TARGET AWARD OPPORTUNITY [1]

Stuart Miller

   100003    0.73% of Lennar Corporation Pretax Income [2] after a 7.3% capital
charge [3]

 

[1]

The 2020 Target Bonus Opportunity Program, under the 2016 Incentive Compensation
Plan, is intended to encourage superior performance and achievement of the
Company’s strategic business objectives. The bonus (if any) awarded under this
plan may be adjusted downward at the sole discretion of the Compensation
Committee of the Board of Directors, based on its assessment of the quantitative
and qualitative performance of the Executive Chairman. Factors that may cause an
adjustment include, but are not limited to, a comparison of the Company’s actual
results (sales, closings, starts, etc.) to budget, inventory management,
corporate governance, customer satisfaction, and peer/competitor comparisons.

[2]

Pretax income shall take into account and adjust for goodwill charges, losses or
expenses on early retirement of debt, impairment charges, and acquisition or
deal costs related to the purchase or merger of a public company. Pretax Income
is calculated as Net Earnings attributable to Lennar plus/minus income tax
expense/benefit.

[3]

Capital charge is calculated as follows: Tangible Capital = Stockholders’ Equity
- Intangible Assets + Homebuilding Debt.

PAYMENTS

 

•  

The payment of any bonus shall be made no later than April 15th of the year
following the fiscal year to which the bonus calculation applies, or if such day
is not a business day, the next business day.

 

•  

100% of the bonus payment is contingent on the recipient being employed with the
Company on the applicable payment date. No bonus will be earned or paid unless
the participant remains employed in good standing through such date.

My participation in this 2020 Target Bonus Opportunity Program shall not entitle
me to remain in the employ of the Company. My employment is at-will. The Target
Bonus Opportunity will be adjusted annually to be in alignment with Company
goals.

This document constitutes the entire agreement between the Company and me with
respect to my bonus compensation and other matters stated herein; and supersedes
and replaces all other agreements and negotiations, whether written or oral,
pertaining to my bonus compensation or any other matter stated herein. This
document may not be amended unless done so in writing and signed by all
signatories to this document.

I affirm that the Alternative Dispute Resolution Policy set forth in Section 1.8
of the Associate Reference Guide shall apply to and govern all disputes 1) under
this Target Bonus Opportunity and 2) related to my employment.

I also understand and agree that for twelve (12) months following termination of
my employment with Lennar, I will not, directly or indirectly, employ or offer
employment to any Lennar Associate or solicit, recruit, influence or encourage
any Lennar Associate to terminate his or her employment with Lennar. Lennar
Associate shall mean any person who is, or who during the three (3) month period
prior to such time had been, an employee of Lennar.

The compensation awarded under this agreement is subject to clawback,
reimbursement and/or cancellation pursuant to the terms of the Lennar
Compensation Clawback Policy.

The Company and Associate acknowledge and agree that bonuses are not automatic,
but are awarded for individual performance, not just excellent market
conditions. Therefore, the Compensation Committee of the Board of Directors may
reduce any bonus amount at its sole discretion under any circumstance, and all
such decisions will be final and binding. Receiving bonus compensation under
this agreement does not indicate or suggest that I will receive, or will be
entitled to, any additional bonus compensation at any time.

 

Signature:  

 

    

 

Date:  

 

    

 

 

Stuart Miller

Executive Chairman

Lennar Corporation

    

Steven Gerard

Chairman, Compensation Committee

Lennar Corporation



--------------------------------------------------------------------------------

LOGO [g895314g0303073338428.jpg]

LENNAR CORPORATION

2020 TARGET BONUS OPPORTUNITY

CHIEF EXECUTIVE OFFICER

 

NAME

   ASSOCIATE ID#   

TARGET AWARD OPPORTUNITY [1]

Rick Beckwitt

   168230    0.63% of Lennar Corporation Pretax Income [2] after a 7.3% capital
charge [3]

 

[1]

The 2020 Target Bonus Opportunity Program, under the 2016 Incentive Compensation
Plan, is intended to encourage superior performance and achievement of the
Company’s strategic business objectives. The bonus (if any) awarded under this
plan may be adjusted downward at the sole discretion of the Compensation
Committee of the Board of Directors, based on its assessment of the quantitative
and qualitative performance of the CEO. Factors that may cause an adjustment
include, but are not limited to, a comparison of the Company’s actual results
(sales, closings, starts, etc.) to budget, inventory management, corporate
governance, customer satisfaction, and peer/competitor comparisons.

[2]

Pretax income shall take into account and adjust for goodwill charges, losses or
expenses on early retirement of debt, impairment charges, and acquisition or
deal costs related to the purchase or merger of a public company. Pretax Income
is calculated as Net Earnings attributable to Lennar plus/minus income tax
expense/benefit.

[3]

Capital charge is calculated as follows: Tangible Capital = Stockholders’ Equity
- Intangible Assets + Homebuilding Debt.

PAYMENTS

 

•  

The payment of any bonus shall be made no later than April 15th of the year
following the fiscal year to which the bonus calculation applies, or if such day
is not a business day, the next business day.

 

•  

100% of the bonus payment is contingent on the recipient being employed with the
Company on the applicable payment date. No bonus will be earned or paid unless
the participant remains employed in good standing through such date.

My participation in this 2020 Target Bonus Opportunity Program shall not entitle
me to remain in the employ of the Company. My employment is at-will. The Target
Bonus Opportunity will be adjusted annually to be in alignment with Company
goals.

This document constitutes the entire agreement between the Company and me with
respect to my bonus compensation and other matters stated herein; and supersedes
and replaces all other agreements and negotiations, whether written or oral,
pertaining to my bonus compensation or any other matter stated herein. This
document may not be amended unless done so in writing and signed by all
signatories to this document.

I affirm that the Alternative Dispute Resolution Policy set forth in Section 1.8
of the Associate Reference Guide shall apply to and govern all disputes 1) under
this Target Bonus Opportunity and 2) related to my employment.

I also understand and agree that for twelve (12) months following termination of
my employment with Lennar, I will not, directly or indirectly, employ or offer
employment to any Lennar Associate or solicit, recruit, influence or encourage
any Lennar Associate to terminate his or her employment with Lennar. Lennar
Associate shall mean any person who is, or who during the three (3) month period
prior to such time had been, an employee of Lennar.

The compensation awarded under this agreement is subject to clawback,
reimbursement and/or cancellation pursuant to the terms of the Lennar
Compensation Clawback Policy.

The Company and Associate acknowledge and agree that bonuses are not automatic,
but are awarded for individual performance, not just excellent market
conditions. Therefore, the Compensation Committee of the Board of Directors may
reduce any bonus amount at its sole discretion under any circumstance, and all
such decisions will be final and binding. Receiving bonus compensation under
this agreement does not indicate or suggest that I will receive, or will be
entitled to, any additional bonus compensation at any time.

 

Signature:  

 

    

 

Date:  

 

    

 

 

Rick Beckwitt

Chief Executive Officer

Lennar Corporation

    

Stuart Miller

Executive Chairman

Lennar Corporation



--------------------------------------------------------------------------------

LOGO [g895314g0303073500117.jpg]

LENNAR CORPORATION

2020 TARGET BONUS OPPORTUNITY

PRESIDENT

 

NAME

   ASSOCIATE ID#   

TARGET AWARD OPPORTUNITY [1]

Jon Jaffe

   103706    0.55% of Lennar Corporation Pretax Income [2] after a 7.3% capital
charge [3]

 

[1]

The 2020 Target Bonus Opportunity Program, under the 2016 Incentive Compensation
Plan, is intended to encourage superior performance and achievement of the
Company’s strategic business objectives. The bonus (if any) awarded under this
plan may be adjusted downward at the sole discretion of the Compensation
Committee of the Board of Directors, based on its assessment of the quantitative
and qualitative performance of the President. Factors that may cause an
adjustment include, but are not limited to, a comparison of the Company’s actual
results (sales, closings, starts, etc.) to budget, inventory management,
corporate governance, customer satisfaction, and peer/competitor comparisons.

[2]

Pretax income shall take into account and adjust for goodwill charges, losses or
expenses on early retirement of debt, impairment charges, and acquisition or
deal costs related to the purchase or merger of a public company. Pretax Income
is calculated as Net Earnings attributable to Lennar plus/minus income tax
expense/benefit.

[3]

Capital charge is calculated as follows: Tangible Capital = Stockholders’ Equity
- Intangible Assets + Homebuilding Debt.

PAYMENTS

 

•  

The payment of any bonus shall be made no later than April 15th of the year
following the fiscal year to which the bonus calculation applies, or if such day
is not a business day, the next business day.

 

•  

100% of the bonus payment is contingent on the recipient being employed with the
Company on the applicable payment date. No bonus will be earned or paid unless
the participant remains employed in good standing through such date.

My participation in this 2020 Target Bonus Opportunity Program shall not entitle
me to remain in the employ of the Company. My employment is at-will. The Target
Bonus Opportunity will be adjusted annually to be in alignment with Company
goals.

This document constitutes the entire agreement between the Company and me with
respect to my bonus compensation and other matters stated herein; and supersedes
and replaces all other agreements and negotiations, whether written or oral,
pertaining to my bonus compensation or any other matter stated herein. This
document may not be amended unless done so in writing and signed by all
signatories to this document.

I affirm that the Alternative Dispute Resolution Policy set forth in Section 1.8
of the Associate Reference Guide shall apply to and govern all disputes 1) under
this Target Bonus Opportunity and 2) related to my employment.

I also understand and agree that for twelve (12) months following termination of
my employment with Lennar, I will not, directly or indirectly, employ or offer
employment to any Lennar Associate or solicit, recruit, influence or encourage
any Lennar Associate to terminate his or her employment with Lennar. Lennar
Associate shall mean any person who is, or who during the three (3) month period
prior to such time had been, an employee of Lennar.

The compensation awarded under this agreement is subject to clawback,
reimbursement and/or cancellation pursuant to the terms of the Lennar
Compensation Clawback Policy.

The Company and Associate acknowledge and agree that bonuses are not automatic,
but are awarded for individual performance, not just excellent market
conditions. Therefore, the Compensation Committee of the Board of Directors may
reduce any bonus amount at its sole discretion under any circumstance, and all
such decisions will be final and binding. Receiving bonus compensation under
this agreement does not indicate or suggest that I will receive, or will be
entitled to, any additional bonus compensation at any time.

 

Signature:  

 

    

 

Date:  

 

    

 

 

Jon Jaffe

President

Lennar Corporation

    

Stuart Miller

Executive Chairman

Lennar Corporation



--------------------------------------------------------------------------------

LOGO [g895314g0303073612554.jpg]

LENNAR CORPORATION

2020 TARGET BONUS OPPORTUNITY

CHIEF FINANCIAL OFFICER

 

NAME

  

DEPARTMENT

   ASSOCIATE ID#   

TARGET AWARD OPPORTUNITY [1]

Diane Bessette

   Executive    100128    100% of base salary

The following are measured to determine % of target paid out:

 

PERFORMANCE CRITERIA [2]


   PERCENT
OF
TARGET
AWARD  

PERFORMANCE LEVELS/
TARGET BONUS OPPORTUNITY

 

THRESHOLD

  

% OF TARGET

Individual Performance — Based on annual Performance Appraisal review determined
at the end of the fiscal year by current supervisor.    60%   Good
Very Good
Excellent   

20%

40%

60%

Corporate Governance, Company Policy and Procedure Adherence, and Internal Audit
Evaluation — As determined by the Corporate Governance Committee    40%   Good
Very Good
Excellent   

10%

25%

40%

  

 

     TOTAL [1]    100%        

 

    

UPSIDE POTENTIAL:

      

2020 Outperformance Goals for Reference Below

Based on Achievement of Outperformance Goals    Up to 100%


of salary

 

•   Be the Leader for Finance Transformation 2020 with the goal to:

 

•  Increase Efficiencies with Accounting Processes for Corporate, Regions and
Divisions

 

•  Decrease Month-End Closing Timeline

 

•  Increase Efficiencies with Planning Process for Corporate, Regions and
Divisions

 

•  Decrease / Automate Deliverables

 

•   Maximize Cash Generation and Capital Opportunities

 

•   Successful Strategic Transactions with Ancillary Businesses, as appropriate

 

[1]

The 2020 Target Bonus Opportunity is intended to encourage superior performance
and achievement of the Company’s strategic business objectives. The bonus (if
any) awarded under this plan may be adjusted downward at the sole discretion of
the Compensation Committee of the Board of Directors, based on its assessment of
the quantitative and qualitative performance of the associate. Factors that may
cause an adjustment include, but are not limited to, a comparison of the
associate’s performance to others in the program, economic or market
considerations, etc.

[2]

The CEO may adjust the weightings for the performance criteria at his sole
discretion.

PAYMENTS

 

•  

The payment of any bonus earned under this Agreement shall be made no later than
April 15th of the year following the fiscal year to which the bonus calculation
applies, or if such day is not a business day, the next business day.

 

•  

Associate must be a full-time active employee of the Company in good standing on
the date of payment to earn any bonus compensation under this Agreement. No
bonus will be paid or earned after Associate’s employment ends (for any reason),
regardless of whether termination was voluntary or involuntary.

Participation in this 2020 Target Bonus Opportunity program or receipt of any
Target Bonus or other compensation, shall not entitle Associate to remain in the
employ of the Company. Employment of Associate is at-will.

Associate affirms that the Alternative Dispute Resolution Policy (the “Policy”)
set forth in Section 1.8 of the Associate Reference Guide shall apply to and
govern all disputes 1) under this Target Bonus Opportunity and 2) related to
Associate’s employment. The Policy is incorporated herein in its entirety.

Associate also understands and agrees that for twelve (12) months following
termination of Associate’s employment with Lennar, Associate will not, directly
or indirectly, employ or offer employment to any Lennar Associate or solicit,
recruit, influence or encourage any Lennar Associate to terminate his or her
employment with Lennar. Lennar Associate shall mean any person who is, or who
during the three (3) month period prior to such time had been, an employee of
Lennar.

The compensation awarded under this agreement is subject to clawback,
reimbursement and/or cancellation pursuant to the terms of the Lennar
Compensation Clawback Policy.

The Target Bonus Opportunity will be adjusted annually to be in alignment with
Company goals. The Company and Associate acknowledge and agree that bonuses are
not automatic, but are awarded for individual performance, not just excellent
market conditions. Therefore, the Compensation Committee of the Board of
Directors may reduce any bonus amount at its sole discretion under any
circumstance, and all such decisions will be final and binding. Receiving bonus
compensation under this agreement does not indicate or suggest that Associate
will receive, or will be entitled to, any additional bonus compensation at any
time.

This document constitutes the entire agreement between the Company and Associate
with respect to bonus compensation and other matters stated herein; and
supersedes and replaces all other agreements and negotiations, whether written
or oral, pertaining to bonus compensation or any other matter stated herein.
This document may not be amended unless done so in writing and signed by all
signatories to this document.

Associate will remain obligated to comply with all Company rules, policies,
practices and procedures, including any and all Policies contained in the
Company’s Associate Reference Guide (“ARG”) as amended from time-to-time. In the
event of a conflict between this Agreement and the ARG, the ARG shall govern.

 

Signature:  

 

    

 

Date:  

 

    

Rick Beckwitt

Chief Executive Officer

      

Lennar Corporation



--------------------------------------------------------------------------------

LOGO [g895314g0303073746180.jpg]

LENNAR CORPORATION

2020 BONUS OPPORTUNITY

SR. CORPORATE MANAGEMENT ASSOCIATES

 

NAME

  

DEPARTMENT

   ASSOCIATE ID#   

MAX AWARD OPPORTUNITY [1]

Jeff McCall

   LTS, Cyber Security, HR & Facilities Management    207613    200% of base
salary

The following are measured to determine % of salary paid out:

 

PERFORMANCE CRITERIA [2]


  

PERFORMANCE LEVELS/
MAX BONUS OPPORTUNITY

  

THRESHOLD

  

% OF BASE SALARY

Departmental Budget Management:

 

Budget includes the sum of IT, HR and Cyber Security cost centers. Actual
performance excludes non-recurring events like severance, expansion of
previously unbudgeted training programs, etc.

   Good
Very Good
Excellent   

25% of salary: 104% to 101% of aggregate budget spend

40% of salary: 101% to 99% of aggregate budget

50% of salary: < 99% of aggregate budget

Development and Implementation of strategic digital enhancement tools

 

Examples of digital enhancement tools include: Common Data Model, Digital Lead
Conversion Funnel, Lead Scoring, etc.

   Good
Very Good
Excellent   

25% of salary: Hiring of Chief Growth Officer (or similar title/role)

40% of salary: Rollout of one digital engagement tool

50% of salary: Rollout of 2 or more digital enhancement tools

Expansion of Inclusion and Diversity program/Launch of national training
initiatives    Good
Very Good
Excellent   

25% of salary: Design and launch program

40% of salary: Complete 1 – 2 Company-wide activities

50% of salary: Complete >2 Company-wide activities

ADDITIONAL BONUS POTENTIAL:

  

2020 Outperformance Goals for Reference Below (up to 50% of salary)

Based on Achievement of Outperformance Goals   

•   Overall corporate leadership

 

•   Leading/tracking/prioritizing Unify & Simplify initiatives

 

•   Operational Reporting Enhancements/improvements

 

•   Contribution to other strategic initiative

TOTAL [1]       Up to 200% of base salary

 

[1]

The 2020 Max Award Opportunity is intended to encourage superior performance and
achievement of the Company’s strategic business objectives. The bonus (if any)
awarded under this plan may be adjusted at the sole discretion of the
Compensation Committee of the Board of Directors, based on its assessment of the
quantitative and qualitative performance of the Associate. Factors that may
cause an adjustment include, but are not limited to, a comparison of the
Associate’s performance to others in the program, economic or market
considerations, etc.

[2]

The CEO may adjust the weightings for the performance criteria at his sole
discretion.

PAYMENTS

 

•  

The payment of any bonus earned under this Agreement shall be made no later than
April 15th of the year following the fiscal year to which the bonus calculation
applies, or if such day is not a business day, the next business day.

 

•  

Associate must be a full-time active employee of the Company in good standing on
the date of payment to earn any bonus compensation under this Agreement. No
bonus will be paid or earned after Associate’s employment ends (for any reason),
regardless of whether termination was voluntary or involuntary.

Participation in this 2020 Bonus Opportunity program or receipt of any Bonus or
other compensation, shall not entitle Associate to remain in the employ of the
Company. Employment of Associate is at-will.

Associate affirms that the Alternative Dispute Resolution Policy (the “Policy”)
set forth in Section 1.8 of the Associate Reference Guide shall apply to and
govern all disputes 1) under this Bonus Opportunity and 2) related to
Associate’s employment. The Policy is incorporated herein in its entirety.

Associate also understands and agrees that for twelve (12) months following
termination of Associate’s employment with Lennar, Associate will not, directly
or indirectly, employ or offer employment to any Lennar Associate or solicit,
recruit, influence or encourage any Lennar Associate to terminate his or her
employment with Lennar. Lennar Associate shall mean any person who is, or who
during the three (3) month period prior to such time had been, an employee of
Lennar.

The compensation awarded under this agreement is subject to clawback,
reimbursement and/or cancellation pursuant to the terms of the Lennar
Compensation Clawback Policy.

The Bonus Opportunity will be adjusted annually to be in alignment with Company
goals. The Company and Associate acknowledge and agree that bonuses are not
automatic, but are awarded for individual performance, not just excellent market
conditions. Therefore, the Compensation Committee of the Board of Directors may
reduce any bonus amount at its sole discretion under any circumstance, and all
such decisions will be final and binding. Receiving bonus compensation under
this agreement does not indicate or suggest that Associate will receive, or will
be entitled to, any additional bonus compensation at any time.

This document constitutes the entire agreement between the Company and Associate
with respect to bonus compensation and other matters stated herein; and
supersedes and replaces all other agreements and negotiations, whether written
or oral, pertaining to bonus compensation or any other matter stated herein.
This document may not be amended unless done so in writing and signed by all
signatories to this document.

Associate will remain obligated to comply with all Company rules, policies,
practices and procedures, including any and all Policies contained in the
Company’s Associate Reference Guide (“ARG”) as amended from time-to-time. In the
event of a conflict between this Agreement and the ARG, the ARG shall govern.

 

Signature:  

 

    

 

Date:

 

 

    

Rick Beckwitt

Chief Executive Officer

       Lennar Corporation